uniform issue list kbe as ue pp -- department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct 2fs or fe fe 2f sec_24s fe ofc oft fe fe fe oie 2c oie aie die fe sec_2a 2s oe te fe fe 2fe fe fe oft aft ok of ok fe fe dis fe fe fe fs fe aft 2h 2fe of 2fe fe a fe oie fe 2k 2s ok ok p ra tuy v legend individual a - ee fee a a ae ae fe ake broker b sai seseiea ie ira x ee re hc eae a a fe ae ooo ok ak oe amount c amount d amount e amount f si grr ae gp ae oe dear individual a this is in response to a request submitted on your behalf by your authorized representative by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representation have been submitted under penalties of perjury to support the ruling_request page in individual a suffered from a stroke that forced her into retirement and onto disability insurance maintaining a home with her disabilities became so burdensome she applied to an assisted living community and around date an apartment opened up a supporting schedule for individual a’s federal_income_tax return for shows that individual a withdrew amount c from ira x in and re- contributed amount d back into ira x within days amount e is an ira distribution and reported on her federal_income_tax return for individual a requests a waiver in order to rollover amount f into her ira individual a used amount e for the purposes of making a down payment on her apartment and for unexpected repairs to her home in order to prepare it for sale because individual a was disabled plus the turmoil caused by relocating and unexpected substantial repairs to her home she could not reasonably satisfy the 60-day rollover limitation based on the above facts you request a ruling that the service waive the day rollover requirement with respect to the portion of the distribution from ira x of amount f because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_408 d of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- 2s fe sec_24s 2fe 2k ie oie ae fe fe ofc oft page 2k oi aie fe ake i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii _ the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ‘ sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 lr b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to ‘complete a rollover due to death disability hospitalization incarceration page restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it is represented that the 1-year rollover limitation under sec_408 of the code is not applicable in your case information presented demonstrates substantial hardship by reason of the turmoil caused by your wife’s injury and hospitalization and its impact upon your ability to timely deposit the amount you received into an ira the failure to waive the 60-day requirement would be against equity or good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of ira x of the amount d you are granted a period of days from the issuance of this ruling letter to contribute amount d in cash into another ira provided all other requirements of sec_408 of the code are satisfied except the 60-day requirement with respect to such contribution then this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you have any questions please contact at sincerely yours blau fhe - alan c pipkin jr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
